


117 HR 4704 IH: Mature Technology Node Resiliency and Manufacturing Act of 2021
U.S. House of Representatives
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4704
IN THE HOUSE OF REPRESENTATIVES

July 27, 2021
Mrs. Dingell introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To provide assistance for mature technology nodes, and for other purposes.


1.Short titleThis Act may be cited as the Mature Technology Node Resiliency and Manufacturing Act of 2021. 2.Assistance for mature technology nodes (1)In generalThere is appropriated $2,000,000,000 for fiscal year 2022 to implement section 9902 of Public Law 116–283 to provide Federal financial assistance to covered entities to incentivize investment in facilities and equipment in the United States for the fabrication, assembly, testing, or advanced packaging of semiconductors at mature technology nodes.
(2)Criteria for assistanceIn addition to the procedures, eligibility, and considerations for review specified in subsection (a)(2) of Public Law 116–283, in order for an entity to qualify to receive Federal financial assistance under this section, the covered entity shall— (A) (i)provide equipment or materials for the fabrication, assembly, testing, or advanced packaging of semiconductors at mature technology nodes in the United States; or
(ii)fabricate, assemble using advanced packaging, or test semiconductors at mature technology nodes in the United States; and (B)commit to using any Federal financial assistance received under this section to increase the production of semiconductors at mature technology nodes.
(3)Additional criteriaIn addition to the considerations described in subsection 9902(a)(2)(C) of Public Law 116–283, in granting Federal financial assistance under this section, the Secretary may consider whether a covered entity produces or supplies equipment or materials used in the fabrication, assembly, testing, or advanced packaging of semiconductors at mature technology nodes that are necessary to support a critical manufacturing industry. (4)PriorityIn awarding Federal financial assistance to covered entities under this section, the Secretary shall give priority to covered entities that support the resiliency of semiconductor supply chains for critical manufacturing industries in the United States.
(5)Definition of critical manufacturing industryIn this section, the term critical manufacturing industry— (A)means an industry that is assigned a North American Industry Classification System code beginning with 31, 32, or 33, and for which the industry components that are assigned a North American Industry Classification System code beginning with the same 4 digits as the industry—
(i)manufacture primary products and parts, the sum of which account for not less than 5 percent of the manufacturing value added by industry gross domestic product of the United States; and (ii)employ individuals for primary products and parts manufacturing activities that, combined, account for not less than 5 percent of manufacturing employment in the United States; and
(B)may include any other manufacturing industry designated by the Secretary based on the relevance of the manufacturing industry to the national and economic security of the United States, including the impacts of job losses. (6)Definition of mature technology nodeIn this section, the term mature technology node has the meaning given the term by the Secretary of Commerce.

